Order entered January 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01215-CV

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                                V.

                             PATRICK DAUGHERTY, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                            ORDER
       Appellant Highland Capital Management initiated this appeal by filing a notice of appeal

in which it sought to appeal the trial court’s September 15, 2014 Order on Plaintiff’s Motion to

Strike Supersedeas Bond and to Require Sufficient Security.           Appellant indicated on its

docketing statement that its appeal was an appeal of an interlocutory order, causing this case to

be designated as an accelerated appeal in the court’s case management system. Separately,

Patrick Daugherty, Highland Capital Management, and Highland Employee Retention Assets

LLC filed notices of appeal or notices of cross appeal from the trial court’s final judgment in the

case that were docketed as an appeal distinct from Highland Capital Management’s appeal

concerning the supersedeas bond and assigned the cause number 05-14-01283.
       On October 22, 2014 the Court rendered its opinion with regard to Highland Capital

Management’s challenge to the supersedeas bond. Concurrently, the Court consolidated the

cause number 05-14-01283 into this cause number. Thus, the remaining issues in this appeal

concern the trial court’s final judgment.

        Although the case is designated as an accelerated appeal in the Court’s case management

system, the clerk’s record reveals the case is an appeal from a final judgment. Accordingly, the

Court DIRECTS the clerk’s office to remove the designation of this case as an accelerated

appeal. The Court ORDERS the parties to file their briefs in this case in accordance with the

requirements of rule 38.6 of the Texas Rules of Appellate Procedure for ordinary appeals from

final judgment.

                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE